Citation Nr: 1611976	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-41 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Regional Medical Center Bayonet Point on October 4, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida (James A. Haley VA Hospital).

This matter was remanded in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Court or Board remand confers upon the Veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that this matter must be remanded again for compliance with the directives in the August 2013 remand.  

In August 2013, this matter was remanded to provide proper Veterans Claims Assistance Act of 2000 (VCAA) notice to the Veteran, to include the provisions of 38 U.S.C.A. §§ 1725, 1728, in effect prior to October 10, 2008.  The Veteran was to be given a reasonable opportunity to respond to the notice.  Thereafter, the claim was to be adjudicated per § 1728, in effect prior to October 10, 2008, and if the provisions were not met, then the claim was to be evaluated under § 1725, in effect prior to October 10, 2008.  

In November 2014, the Tampa VAMC issued a boilerplate VCAA notice which did not contain the provisions of 38 U.S.C.A. §§ 1725, 1728, with an attached Supplemental Statement of the Case (SSOC) in which the claim was readjudicated.

Remand is necessary for issuance of proper VCAA notice and to allow the Veteran a reasonable opportunity to respond prior to readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran relative to the issue on appeal.  The letter must inform the Veteran of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728, and in the alternative § 1725, in effect prior to October 10, 2008.  The Veteran should be given a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.
 
2.  After VCAA notice is issued to the Veteran and the Veteran is given a reasonable opportunity to respond, readjudicate the Veteran's claim.  First, evaluate the Veteran's claim under the provisions of 38 U.S.C.A. § 1728  in effect prior to October 10, 2008.  If the criteria for payment or reimbursement are not met under § 1728, evaluate the claim under the provisions of 38 U.S.C.A. § 1725  in effect prior to October 10, 2008.  If any part of the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC).  The SSOC should contain, among other things, a citation to, and summary of, the statutes and regulations in effect prior to October 10, 2008.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




